Citation Nr: 1217005	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-09 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for a left ankle condition, to include as secondary to service-connected resolving synovitis, post arthrotomy, left knee, with mild to moderate osteoarthritis.  

2.  Entitlement to service connection for a left foot condition, to include as secondary to service-connected resolving synovitis, post arthrotomy, left knee, with mild to moderate osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to September 1972.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran has a left ankle disorder that is related to his active duty service to include as secondary to a service-connected disability.

2.  The competent and credible evidence fails to demonstrate that the Veteran has a left foot disorder that is related to his active duty service to include as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  A left ankle disorder was not incurred in or aggravated by military service nor may it be presumed to have incurred, and is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).

2.  A left foot disorder was not incurred in or aggravated by military service nor may it be presumed to have incurred, and is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in February 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the Veteran's initial service connection claim.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The February 2008 letter provided this notice to the Veteran.

The Board observes that the February 2008 letter was sent to the Veteran prior to the August 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the February 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment, VA treatment, and private treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination in July 2008 with regard to the Veteran's claims of a left ankle and a left foot disorder.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is collectively predicated on a full reading of the service and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

The Veteran contends that he has a left foot and ankle disorder as a result of his service-connected resolving synovitis, post arthrotomy, left knee, with mild to moderate osteoarthritis.  The Board notes, initially, there is no evidence, nor does the Veteran contend, that he was diagnosed with or treated for a left foot or ankle disorder while on active duty service.  The Veteran has, in fact, consistently limited his appeal with regard to both claims to service connection as secondary to his service connected left knee disability.  As such the Board will only address secondary service connection.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to the issue of secondary service connection, the Board notes that recently VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  The Board notes, as will be further explained below, that the competent evidence does not indicate that the Veteran's left ankle and left foot disorders are secondary to the Veteran's service-connected resolving synovitis, post arthrotomy, left knee, with mild to moderate osteoarthritis, as such there is no need to determine a baseline level.

The Board notes that the Veteran does have a current diagnosis of plantar fasciitis of the left foot and calcification tendo Achilles into the superior calcaneus, of the left foot as noted in the July 2008 VA examination.  As such the Veteran has a current disability with regard to both the Veteran's left ankle and his left foot as required by 38 C.F.R. § 3.303 (2011).  

The Veteran stated in his February 2008 claim that he was informed by his doctors at the St. Louis, Missouri, VA Medical Center (VAMC), that his left ankle and foot problems developed as a result of his left knee condition, particularly following surgical reconstruction.  As such the Veteran contends that his left ankle and left foot disorders should be service connected as secondary to his service-connected left knee.  

The record indicates that the first complaint of ankle pain was in an August 2007 private treatment note in which the Veteran stated that he had a dull and aching pain in his left leg that radiated into his left knee and ankle.  It was noted he had a history that was significant for a left knee injury in the military.  More recently, he had developed left ankle pain and dysfunction during standing and walking.  The private examiner diagnosed the Veteran with "spinal stenosis in the lumbar region, lumbago (low back pain), sciatica (neuralgia or neuritis of sciatic nerve), and pain in limb."  The examiner noted in the history section of the report that the Veteran's history contributed to his present condition.   

The Veteran subsequently sought treatment at the St. Louis VAMC in October 2007.  The October 2007 treatment report noted that the Veteran's left ankle, which started causing the Veteran pain in January 2007, would become stiff with ambulation.  The Veteran was assessed with plantar fasciitis of the left foot and provided with diabetic shoes and inserts.  X-rays associated with the treatment report revealed normal left ankle except for a plantar calcaneal spur.  The Veteran again reported left ankle and left heel pain in November 2007 and December 2007, respectively.  

The Veteran was afforded a VA examination in July 2008.  The VA examiner reviewed the Veteran's claims file and took a verbal history from him regarding his claim for a left ankle and a left foot disorder.  The examiner noted the Veteran's in-service injury to his left knee.  The examiner further noted that the Veteran filed several claims over the years, each claimed as secondary to his service-connected left knee; however, none of the treatment records associated with those claims note any complaints by the Veteran regarding his left ankle or his left foot.  The examiner noted that the Veteran's complaints regarding his left ankle and left foot started after the Veteran's March 2007 VA examination pertaining to his left knee, which the examiner noted did not contain any complaints of a left foot or a left ankle issue.  Moreover, at the March 2007 VA examination, the Veteran had a normal gait with no limp or gait dysfunction.  The July 2008 VA examiner further reviewed the x-rays associated with the VA treatment records and noted that the Veteran did have a plantar calcaneal spur at the point of attachment at the plantar fascia; however, the examiner also noted that the x-rays revealed a calcific deposit at the point of attachment of the tendo Achilles which was not noted on the treatment report.  The examiner indicated that there was no indication in the VA podiatry treatment notes that the Veteran was told that his heel pain was the result of his left knee.  

At the July 2008 VA examination the Veteran reported pain, stiffness, and locking with regard to his left ankle, but no true fatigability or weakness.  The Veteran further reported that repetitive walking improved his lack of endurance and stiffness.  The Veteran noted no flare-ups.  Upon examination it was noted that the Veteran had some limitation of motion, slight tenderness over the posterior tibial tendon, some loss of posterior tibial tendon strength, and evidence of left calf atrophy.  The VA examiner noted that the Veteran's left calf atrophy was secondary to the Veteran's limp and favoring of the left leg which the examiner attributed to the Veteran's left foot.  X-rays taken in conjunction with the examination revealed a plantar calcaneal spur at the point of attachment of the tendo Achilles with a large spur with calcification at the superior surface of the calcaneus at the point of attachment of tendo Achilles.  As noted above, the Veteran was diagnosed with plantar fasciitis and calcification tendo Achilles into superior calcaneus of the left foot.  Finally, the examiner noted that there was no x-ray evidence of arthritis.  

The July 2008 VA examiner opined that there was no indication at all that the Veteran's diagnosed left foot condition was caused or aggravated by the Veteran's left knee disability.  The examiner's rationale for his opinion noted the date of onset of the symptomatology including his limp and uneven gait which had not previously existed in relation to the Veteran's service-connected left knee.  The examiner noted that the Veteran's calcifications were as likely as not productive of the stiffness in the Veteran's ankle.  The examiner further noted the Veteran's tendency to develop calcification at the point of ligament and tendon insertion.  Additionally, the Veteran's slight limitation of full plantar flexion is more likely than not secondary to the calcification, rather than any joint pathology.  Therefore the VA examiner stated that there was no relationship between the Veteran's plantar fasciitis and x-ray findings of calcifications and the un-associated complaints of knee discomfort.  

Finally, the Board notes that the Veteran provided an April 2010 private treatment note from Dr. M.M.  Just as in the August 2007 private examination note mentioned above, the Veteran stated at the April 2010 examination that he had dull and aching pain in his left leg that radiated into his ankle.  Furthermore, the Veteran was once again diagnosed with "spinal stenosis in the lumbar region, lumbago (low back pain), sciatica (neuralgia or neuritis of sciatic nerve), and pain in limb."  Dr. M.M. stated that the Veteran's left knee condition contributed to his present condition.  

With consideration of the above, the Board notes that the more probative medical evidence fails to demonstrate that the Veteran's left ankle and left foot conditions were caused by or aggravated by the Veteran's service-connected left knee disorder.  Specifically, the Board acknowledges the statement by Dr. M.M., that the Veteran's "left knee" contributed to his present condition.  First, it is noted that the statement is ambiguous as to whether the examiner intends to equate the referenced  "left knee" to the Veteran's service-connected synovitis with osteoarthritis of the left knee.  Second, the examiner did not diagnose the Veteran as having disability of the left foot and ankle but rather diagnosed "pain in the limb." See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d at 1356 (Fed. Cir. 2001)  (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  This failure to find a disability of the left foot or ankle is curious as multiple treatment and examination reports have reflected otherwise and tends to call into question the thoroughness of the evaluation.  Third, a rationale for the opinion was not provided by Dr. M.M. in either the 2007 or 2010 statement.  In sum, the Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Notably, there is no indication that Dr. M.M., a chiropractor, not a physician, had access to the claims file to include the Veteran's historical records.  The Board acknowledges that the Court has recently held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As discussed, however, there are numerous deficiencies to Dr. M.M.'s opinion, the least of which is the failure to review the claims file.  In sum, the Board declines to attach significant evidentiary value to the opinion. 

After a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the July 2008 VA examiner's opinion is the most persuasive medical evidence addressing the diagnosis and etiology of the Veteran's left foot and left ankle disorders.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinion.  In addition, the opinion is highly probative because it was based on a review of the medical evidence of record.  As noted, the examiner concluded that the Veteran's left ankle and foot disorders were not associated with his service-connected left knee disability.  It was pointed out that a limp had not been medically documented as attributable to his service-connected left knee disability.  Notably, this appears to be the crux of the Veteran's argument.  Namely, that an altered gait induced by his service-connected left knee disability caused left foot and ankle problems. As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the July 2008 examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's left ankle and left foot disorders.  

The Board further acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this regard, the Board notes again that the Veteran is competent to attest to pain in his ankle and foot.  While the Veteran is competent to attest to pain, the Veteran is not competent to determine that a disorder is etiologically caused by another disorder.  Additionally it is noted that the Veteran's ex-wife and daughter also sent in letters in support of the Veteran's claim attesting to the Veteran's limp and difficulty ambulating.  They further noted that the Veteran attributed his limp to his left knee disorder.  While acknowledging the Veteran's as well as his ex-wife's and daughter's statements, the Board notes that the possibility of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the lay statements of the Veteran and his family are afforded no probative value with respect to the medical question of whether he has a left foot or a left ankle disorder that is related to his service-connected left knee disability.  

Therefore as the more probative evidence fails to demonstrate that the Veteran's current left foot and ankle disabilities are related to his service-connected left knee disability, the Board finds that the Veteran's claim for service connection for a left ankle and left foot disorder as secondary to his service-connected left knee disability must be denied. The Veteran alleges that VA physicians attributed his left foot and ankle problems to his left knee disability; however, there is no evidence corroborating this.  Rather, there is specific evidence to the contrary.  In this regard, it is notable that the July 2008 VA examiner specifically indicated that there was no corroborative evidence in the VA podiatry notes that established that his left knee disability caused foot and ankle problems. 

Under the above circumstances, the Board finds that a preponderance of the evidence does not support the Veteran's claims of service connection for a left foot or left ankle disorder on a secondary service connection basis.  In this regard, the Board notes that while there are current diagnoses, the probative evidence fails to indicate that the Veteran's current diagnoses associated with the Veteran's left foot and left ankle are etiologically related to his service-connected left knee disability.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left ankle condition, to include as secondary to service-connected resolving synovitis, post arthrotomy, left knee, with mild to moderate osteoarthritis, is denied.

Entitlement to service connection for a left foot condition, to include as secondary to service-connected resolving synovitis, post arthrotomy, left knee, with mild to moderate osteoarthritis, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


